Citation Nr: 1819222	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major depressive disorder, previously diagnosed as schizoaffective disorder, prior to April 27, 2017.

2.  Entitlement to a rating in excess of 10 percent for right median nerve palsy, status post laceration of right forearm, from April 1, 2011, notwithstanding the periods for which the appellant was in receipt of temporary total evaluations for convalescence under 38 C.F.R. § 4.30, to include entitlement to extensions of such temporary total ratings for convalescence, under 38 C.F.R. § 4.30, currently in effect from November 30, 2011, through December 31, 2012, and from May 17, 2012, through June 30, 2012, for right median nerve palsy, status post laceration of right forearm.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Whether the reduction in the disability rating for right median nerve palsy, status post laceration of right forearm, from 50 percent disabling to 10 percent, effective April 1, 2011, was proper.

ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from March 2005 to March 2007.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  The Board remanded this matter in August 2015.  A Supplemental Statement of the Case (SSOC) was issued in August 2017.

The January 2011 rating decision reduced the appellant's evaluation for right median nerve palsy, status post laceration of right forearm, from 50 percent disabling to 10 percent, effective April 1, 2011.  As explained in the Board's August 2015 Remand, the appellant's February 2011 NOD initiated an appeal of the rating reduction determination, while his May 2011 claim was for an increased rating for right median nerve palsy, status post laceration of right forearm.  The November 2011 Statement of the Case (SOC) considered entitlement to an increased rating, but did not address the propriety of the reduction.  

An August 2013 rating decision granted entitlement to temporary total evaluations based on surgical or other treatment necessitating convalescence for the appellant's service-connected right median nerve palsy, status post laceration of the right forearm.  Such were effective from November 30, 2011, through January 1, 2012, and from May 17, 2012, through July 1, 2012.  The appellant's timely Notice of Disagreement (NOD) was received in November 2013.  No SOC has been issued with respect to the propriety of the length of the temporary total ratings.  However, such is part and parcel of the appellant's increased rating claim which is before the Board.  Thus, the Board has recharacterized the issue on appeal to reflect this. Given the appellant's assertions, the evidence of record, and the actions by the RO below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The November 2011 rating decision reversed an April 2010 rating decision which decreased the appellant's evaluation for major depressive disorder, from 30 percent to 10 percent, effective July 1, 2010.  As explained in the August 2015 Remand, the November 2011 rating decision is the rating decision on appeal because such decision granted a 50 percent rating, effective July 20, 2009, and an SOC was issued simultaneously, which treated the claim as one for a rating in excess of 50 percent.

An August 2017 rating decision increased the evaluation of major depressive disorder, previously diagnosed as schizoaffective disorder, to 100 percent, effective April 27, 2017.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned for the entire period on appeal.  Thus, the appeal as to the issue of entitlement to a rating in excess of 50 percent for major depressive disorder, previously diagnosed as schizoaffective disorder, prior to April 27, 2017, continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Such August 2017 rating decision also (1) found that the failure to grant Special Monthly Compensation at the Housebound Rate was a clear and unmistakable error and granted such from November 30, 2011, to January 1, 2012, and from May 17, 2012, to July 1, 2012; (2) granted basic eligibility to Dependents' Educational Assistance from April 27, 2017; and (3) proposed a finding of incompetency.  The appellant is advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should he wish to file a Notice of Disagreement (NOD) with any portion of such rating decision, he should file an NOD with the RO on the proper form within the applicable time period.

The Board observes that the appellant was previously represented by an Agent.  However, the appellant indicated his desire to revoke such representation in correspondence received in July 2017.  An August 2017 Report of General Information states that the appellant confirmed such desire via telephone.  The appellant again requested that such representation be revoked in correspondence received in February 2018, and explained that he would represent himself.  A claimant may revoke representation at any time.  See 38 C.F.R. § 14.631(f)(1).   The appellant has not provided any indication of an appointment of any replacement representation in this matter.  Rather, he has stated that he will represent himself.  Therefore, the Board finds that the appellant is currently unrepresented and shall proceed accordingly.

In his substantive appeal, received in January 2012, a travel Board hearing was requested.  However, such request was withdrawn per multiple statements.  See e.g. May 2015 correspondence from appellant's former representative.  Thus, the hearing request is deemed withdrawn.  38 U.S.C. § 20.704(e).

An Application for Disability Compensation and Related Compensation Benefits was received in December 2017.  Listed on such were (1) right median nerve; (2) major depression; (3) "unemployment individual"; (4) increase disability; and (5) temporary total disability.  Although the issues of (1) entitlement to an increased rating for major depressive disorder, previously diagnosed as schizoaffective disorder; (2) entitlement to an increased rating for right median nerve palsy, status post laceration of right forearm; and (3) entitlement to TDIU were already on appeal, it appears that the RO has begun to develop them as if they were new claims.  See December 2017 acknowledgement of receipt of claim letter, December 2017 letter with Forms 21-8940 and 21-4192, February 2018 Request for Physical Examinations, March 2018 contracted examinations.

The issues of (1) entitlement to an increased rating for right median nerve palsy, status post laceration of right forearm, to include entitlement to extensions of the temporary total ratings for convalescence for such; (2) entitlement to TDIU; and (3) whether the reduction in the disability rating for right median nerve palsy, status post laceration of right forearm, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 27, 2017, the appellant's major depressive disorder, previously diagnosed as schizoaffective disorder, was manifested by no more than occupational and social impairment with reduced reliability and productivity; there was not occupational and social impairment with deficiencies in most areas, nor was there total social and occupational impairment.


CONCLUSION OF LAW

Prior to April 27, 2017, the criteria for a disability rating in excess of 50 percent, for major depressive disorder, previously diagnosed as schizoaffective disorder, have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

The appellant's major depressive disorder, previously diagnosed as schizoaffective disorder, is rated under Diagnostic Code (DC) 9211.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DCs 9201-9440.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Entitlement to a rating in excess of 50 percent for major depressive disorder, previously diagnosed as schizoaffective disorder, prior to April 27, 2017

	A.  Background

The appellant was afforded a VA examination in September 2009, conducted by Dr. R.D.  The claims file was reviewed.  There had been no hospitalizations for a mental disorder.  The appellant reported taking Zoloft, which kept him calm.  He endorsed depressed mood, which occurred four days in the last week, for approximately a couple of hours at a time.  The severity was mild.  The appellant stated that "just thoughts" precipitated such feelings, but did not elaborate.  Anhedonia was denied.  The appellant reported sleeping eight hours per night and described his energy as "OK" and his appetite as good.  It was noted that his concentration fluctuates and his self-esteem was fair.  He denied suicidal ideation.  There were no signs or symptoms of mania.  Use of alcohol or illicit drugs was denied.  The appellant was separated from his wife in February 2008; however, they reconciled approximately one year ago.  He had no children.  He denied having any friends since high school, although he reported having nine to ten friends during a February 2008 examination.   

Examination revealed a clean, neatly groomed, and appropriately and casually dressed appellant.  Psychomotor activity was unremarkable.  Speech was unremarkable; rather, it was spontaneous, clear, and coherent.  He was friendly and attentive toward the examiner.  Affect was full and he described his mood as "OK."  Attention was intact and he was oriented to all spheres.  Thought process and content were unremarkable.  There were no delusions.  He understood the outcome of his behavior.  Intelligence was below average, but he partially understood that he had a problem.  There was no sleep impairment.  There was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was fair and there were no episodes of violence.  The appellant was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Remote and immediate memory were normal, while recent memory was mildly impaired.  

The appellant experienced auditory hallucinations.  He provided a vague account, including that voices sometimes ask him questions and they sometimes answer his questions.  He was unsuccessful in finding strategies to reduce the intensity of such hallucinations.  The examiner explained that this was a very atypical account of auditory hallucinations.  The examiner opined that the appellant was capable of managing his own financial affairs.  The appellant had been unemployed for two to five years.  He worked as a server in a restaurant, but lost the job because he kept dropping plates due to weakness in his right arm.  He has been unsuccessful in finding work since.  The examiner stated that the appellant's major depressive disorder was in partial remission.  It was noted that, consistent with the February 2008 examination, the appellant's account of auditory hallucinations was not consistent with research on that phenomena.  Further, his behavior was not consistent with individuals suffering from psychosis, even though he was not taking any antipsychotic medication.  Rather, his speech was organized, his affect was full, and he did not appear paranoid.  The examiner opined that the appellant's mental disorder signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the appellant's level of social functioning was unclear due to inconsistent statements.  The assessment was major depressive disorder, in partial remission.

A September 2009 VA psychiatric note from Dr. T.M. states that the appellant reported ordering medication refills but had not taken psychiatric medications in over a year.  He stated that he was hearing voices again and had experienced mood swings.  However, he stated that he had "been OK."  Sleep was limited, from three to eight hours nightly.  Racing thoughts occurred occasionally.  There was no suicidal or homicidal ideation.  Energy was variable and he endorsed some increased irritability.  The appellant had experienced some marital problems over the past year, but he and his wife were back together.  He had stayed with his mother for a time.  The appellant was not employed.  Examination revealed a casually dressed appellant who was a bit unkempt.  He was alert with a clear sensorium and was oriented to all spheres.  Affect was blunt and mood was essentially euthymic.  There was occasional inappropriate laughter.  Speech was laconic, but logical.  There were no positive signs of psychosis.  Insight and judgment were stable.  The clinician stated that there had been poor treatment adherence and assessed schizoaffective disorder versus schizophrenia, residual.  He was prescribed risperidone for voices and Sertraline for mood.

A May 2010 VA psychiatric note from Dr. T.M. states that the appellant described his mood as being "up and down."  He denied manic symptoms, but endorsed bouts of feeling down with low mood and low appetite at times.  He denied recent suicidal or homicidal ideation.  He had not refilled his medications since December but could not identify any problems with medications.  He continued to hear voices.  Sleep was limited, concentration was variable, energy was low, and he experienced some irritability.  He was not working.  Examination revealed an appellant who was casually dressed and a bit unkempt.  He was alert with a clear sensorium and was oriented to all spheres.  Affect was blunt, mood was essentially euthymic, speech was laconic but logical, and there were no positive signs of psychosis.  Insight and judgment were stable.  Schizoaffective disorder continued, albeit exacerbated by ongoing poor treatment adherence.

The appellant was afforded a VA examination in August 2010, conducted by Dr. B.W.  The claims file was reviewed.  The assessment was schizoaffective disorder versus schizophrenia, residual, with poor treatment adherence.  There were no hospitalizations for such.  Although he had been prescribed risperidone and sertraline, he had not refilled such medications since December and exhibited poor compliance with treatment.  The appellant reported low mood and anhedonia with low motivation and low energy.  He reported that the medication helped him from feeling like hurting himself, and kept him from hearing voices "all day long."  Rather, he heard voices off and on during the day but could not discern what was being said.  He stated that he felt nervous "a lot."  Symptoms were moderate in duration since the last examination.  

Examination revealed a clean and casually dressed appellant.  Psychomotor activity was unremarkable.  Speech was notable for lack of spontaneous conversation.  His attitude toward the examiner was poor; he lacked eye contact and effort, was passive, and was a poor informant.  Affect was appropriate; however, he smiled inappropriately and seemed embarrassed.  Mood was "kind of down."  Attention was intact and he was oriented to all spheres.  Thought process and content were unremarkable.  There were no delusions.  He understood the outcome of his behavior and that he had a problem; however, intelligence was below average.  He had variable sleep impairment.  Some days he had no problems falling asleep but other days he experienced such.  Auditory hallucinations were present, but were not persistent.  There was no inappropriate behavior.  He did not recognize proverbs.  There was no ritualistic or obsessive behavior, there were no panic attacks, and there were no homicidal or suicidal thoughts.  Impulse control was good and there were no periods of violence.  He was able to maintain minimal personal hygiene and had no problem with activities of daily living.  

With respect to social functioning, he was reunited with his wife but stated he may go into another room to get away from her at times.  He interacted with his mother.  He denied the use of alcohol or illicit substances.  Remote and immediate memory were normal; however, the clinician found the appellant's effort on recent memory testing questionable.  He was capable of managing financial affairs; however, his mother did that for him.  The examiner opined that the appellant experienced reduced reliability and productivity due to mental disorder symptoms.  The appellant had not attempted employment since the last examination, but seemed unconcerned about that and was dependent on his wife and mother.  He lacked the motivation or drive to be productive.  He claimed he had no friends, but two years prior he reported having nine to ten.  It was unclear to the examiner why there were inconsistencies regarding friends.  

A November 2010 VA psychiatric note from Dr. N.J. states that the appellant reported irritability and paranoid hallucination.  Sleep varied and occasional ruminations were endorsed.  There was no homicidal or suicidal ideation.  He endorsed delusions or hallucinations.  Examination revealed a well-kempt appellant with a goatee beard.  His attitude was cooperative.  Although a friend, A., reported a right arm tremor, examination revealed that there was no tremor at his hand on extension or holdout.  No episodes were noted.  Speech rate was slightly decreased but was of regular rhythm, although slightly monotone.  Thought process was concrete.  There were non-command hallucinations and paranoid delusions.  He was alert and oriented to all spheres.  Mood was irritable and affect was appropriate for the most part, related and full.  Insight and judgment were fair.  Alcohol or illicit substance use was denied.  The dosage was increased for each of his psychiatric medications.

A statement by the appellant's friend, A., was dated November 2010 and received with his SSA records in March 2015.  A. reported that she was around the appellant at all times and observed "real bad" mood swings.  He would suddenly yell, whether alone or with company, about someone talking about him, even when people had not been talking about him.  He did not like to be around many people at a time.  A. stated that the appellant was not the same person she knew 10 years prior.

A January 2011 VA psychiatric note from Dr. J.Z. states that, although medication dosages had been increased, the appellant had taken even more until his prescriptions ran out.  He had been very sleepy during the day and was taking frequent naps.  He slept well through the night.  Appetite had improved.  Voices declined initially, but were now reoccurring; and he tried to block them out.  The appellant still became irritable at times, but not as frequently.  He spends most of his time alone and would become nervous when others are around.  Alcohol and drug use was denied.  Examination revealed that dress and hygiene were appropriate.  The appellant was alert and oriented to all spheres.  Mood was euthymic, affect was flat, speech was appropriate, and thought content and form were normal and goal-directed.  Judgment and insight were intact.  Suicidal and homicidal ideation, intent, and plan were denied.  

A March 2011 VA psychiatric note from Dr. T.M. states that the appellant was doing "a little better."  However, he endorsed hearing voices daily, which were occasionally command hallucinations.  He explained that "they tell me to do the wrong thing, to start trouble, but I know it's the wrong thing to do."  There was no suicidal ideation, nor were there hallucinations to that effect.  There was no homicidal ideation.  Sleep was variable; the appellant reported tossing and turning some nights.  Appetite was "OK" and energy was low.  Examination revealed a casually dressed appellant who was a bit unkempt.  He was alert with a clear sensorium and oriented to all spheres.  Affect was blunt and mood was essentially euthymic.  Speech was laconic, but logical.  He showed no positive signs of psychosis.  Insight and judgment were stable.  The assessment was ongoing mild symptoms and very limited treatment adherence.

In March 2011, the appellant reported that he got along well with authority figures "to a certain sense."  He denied having been fired or laid off from a job because of problems getting along with others.  He stated that he could not cope with stress.  Changes in routine are not handled very well; rather, they throw him off-track.  He endorsed fear of someone hurting his arm.  He reported that Tramadol, Gabapentin, Risperidone, and Diphenhydramine all caused drowsiness.

An April 2011 VA psychiatric note from Dr. T.M. states that the appellant was accompanied by a friend, A., who provided most of the history.  The appellant endorsed typical stresses, including "stuff that's going on."  He had difficulty elaborating.  A. explained that the appellant was having problems with his arm injury.  The appellant was also burdened with feelings that he was not normal.  He avoided groups and would get very quiet.  He had trouble following conversations sometimes.  The appellant engaged in odd behaviors and would laugh inappropriately.  He heard voices off and on all day and would talk to people who were not there.  He lived with his mother because he did not have a home of his own.  He did not use illicit drugs.  He smoked cigarettes and would have one beer per month at most.  Mood was variable.  

The appellant endorsed depression "a lot" and chronic insomnia.  Suicidal and homicidal ideation were denied; however, he endorsed chronic anhedonia.  Sleep was restless.  The appellant reported tossing and turning.  Appetite was variable and the appellant had gained some weight.  Energy was low.  There was chronic increased irritability.  Examination revealed a casually dressed appellant who was a bit unkempt.  He was alert with a clear sensorium and oriented to all spheres.  Affect was blunt and mood was essentially dysthymic to depressed.  Speech was laconic, but logical if vague at times.  He had difficulty giving detailed, goal-directed history.  Insight and judgment were stable for maintaining generally his current level of functioning over the short-term, but such appeared to be deteriorating over months and years.  At times, the appellant clutched his right arm, as if in pain.  The assessment was schizoaffective disorder, with slowly declining functioning.

An April 2011 Work Capacity Evaluation was completed by Dr. T.M.  The appellant experienced anhedonia, sleep disturbance, decreased energy, difficulty thinking, crying spells, irritability, fatigue, persistent anxiety, headache, psychomotor retardation, feelings of worthlessness, difficulty concentrating, difficulty making decisions, blunt, flat, or inappropriate affect, mood disturbance, hallucinations, and social isolation.  Dr. T.M. noted that the appellant experienced a slow decline, rather than rapid decompensation.  Dr. T.M. had been treating the appellant since April 2008.  Dr. T.M. opined that the appellant primarily experienced marked and extreme impairment regarding the performance of occupational tasks.  The appellant experienced a slowly deteriorating course, despite treatment with antipsychotics and antidepressants.  Dr. T.M. opined that the appellant was not capable of managing benefits in his own best interest and could not sustain any work activity for five days a week, eight hours a day, 52 weeks per year.

A June 2011 Mental Residual Functional Capacity Assessment was completed by Dr. L.R., a psychologist.  Unlike Dr. T.M., Dr. L.R. opined that the appellant's  limitations were much less severe, including with respect to performing occupational tasks.  Dr. L.R. opined that the appellant primarily had no significant limitations regarding the performance of occupational tasks, and only had moderate impairment otherwise.  Dr. L.R. stated noted this, stating that documentation completed by the appellant's treating psychiatrist indicated marked to extreme impairments of daily functioning.  However, such was not supported by the information provided by the claimant regarding his day-to-day activities.  The appellant was reported to have difficulty completing tasks due to physical complaints of continuous pain.  He also reported that he had difficulty completing certain chores like cooking due to medication side effects such as drowsiness.  He was able to shop for basic needs and reported no problems managing his own finances.  Socially, he reported no difficulty getting along with friends or families.  He stated that he had never been fired or laid off from a job because of problems getting along with other people.  He endorsed difficulties with memory and concentration.  Given the appellant's current presentation, Dr. L.R. opined that the appellant appeared capable of daily and routine activities from a psychological perspective.

An August 2011 VA psychiatric note from Dr. T.M. states that the appellant was still hearing voices on and on throughout the day.  A friend, A., accompanied the appellant to the appointment and stated that the appellant still responds to internal stimuli.  Recent suicidal ideation was denied.  A. reported that he continued to wash his hands all day and felt uncomfortable if he did not do so.  He was less sleepy during the day, but was experiencing more problems at night.  The appellant was in bed by 10:00 p.m., but could not sleep until after midnight.  He would awaken at 8:00 a.m.  He had been living with his mother, as he could not manage living on his own.  Alcohol or illicit drug use was denied.  Examination revealed a casually dressed appellant who was a bit unkempt.  He was alert and oriented to all spheres, although he was three days off the numerical date.  Affect was blunt and mood was essentially euthymic.  Speech was laconic, but logical; and he showed no signs of psychosis.  Insight and judgment were stable.  The assessment was schizoaffective disorder, moderate to severe.  The examiner opined that the appellant was unable to maintain his own activities of daily living due to mental illness.  Obsessive-compulsive symptoms were present, despite moderate selective serotonin reuptake inhibitor (SSRI) dosage.  His medication dosage was adjusted.

A January 2012 VA psychiatric note from Dr. T.M. states that the appellant continued to exhibit poor treatment adherence.  He complained of "still hearing, like voices."  Although these continue to be command hallucinations telling the appellant to hurt himself, as they have for years, the appellant noted that "I know not to do that."  He had no actual suicidal intent or plan at all.  He complained of arm pain due to recent surgery.  Sleep had been variable.  Zolpidem was not necessarily effective; and he had been using it sparingly.  Appetite was "OK," concentration waxed and waned, energy was limited, and there was some irritability.  Examination revealed an appellant who was normally dressed and groomed.  He was alert and oriented to all spheres.  Affect was of subdued intensity and mood was stoic.  Speech was normal and he showed no obvious positive or negative signs of psychosis.  Insight and judgment were non-psychotic.  The assessment was psychosis with some residual subjective symptoms.  The dosage of gabapentin was increased.  The dosage of zolpidem was also increased; and the appellant was instructed to use it sparingly for best results.

A June 2012 psychiatric evaluation report from Dr. N.B. is of record.  The appellant wore casual, neat, and clean clothing.  His mother drove him to the appointment.  His hygiene was good, his hair was clipped short, and he had a small amount of facial hair.  There was no appearance of invalidism.  Posture was normal and there was no evidence of psychomotor agitation or retardation.  There were no involuntary movements and gait was unremarkable.  The appellant was cooperative and had a pleasant attitude.  The appellant was the source of information, but his self-report appeared to be questionable at times.  The appellant stated that he was hospitalized while on active duty in 2006 because he heard voices.  He has heard voices off and on since such time, and most recently heard them yesterday.  He stated that, when he hears the voices, he would seek solitude and take his medicine.  The auditory hallucinations were described as two critical superior officers he had had in the Marine Corps.  He was reluctant to tell the examiner what the voices said, but offered that they "curse a lot."  They are critical of his physical and mental abilities.  He noted that the superior officers had been critical of him in real life.  He claimed to have consistently taken his prescribed Zoloft and Zyprexa, but he states that they are not helpful because he still hears the voices.  Thus, he gets upset and will not take the medicine.  He stated that "they say I have an attitude when I don't take my medicine."  

A review of VA medical records revealed to Dr. N.B. that the appellant was not always medication-compliant.  The appellant reported that one prescribed medication made everything look "blue."  He reported that he had not worked since 2007, when he was fired for dropping dishes.  He also stated that his medications make him sleepy, which interferes with his ability to work.  He lived with his mother and a niece.  He did not prepare any food because his mother wanted to do it all.  He did not perform any indoor or outdoor chores because his mother did not want him to.  He will go to the grocery store with his mother, but does not go alone.  He is able to buy and pay for personal items, but his mother usually does so.  He gives his mother money from his disability payments and she pays telephone and utility bills.  He does not pay any bills directly himself.  A typical day begins at 9:00 or 10:00 a.m. when his mother makes sure he has something to eat and drink with his medications.  He watches television, dozes off, eats lunch, reads, eats, takes his medications, takes a bath, then goes to bed.  Some nights he sleeps fine, while he cannot sleep on others.  His appetite was normal and he had gained a couple of pounds recently.  He was able to toilet without assistance but his right arm disorder affected his ability to perform other activities of daily living.  He was able to use the telephone.  

With respect to social functioning, his primary contacts are his friend, A., his mother, and his niece.  He lived with his wife until 2009, when she went to prison and they separated, and has lived with his mother since.  He does not attend any social events on a regular basis.  Substance abuse history was denied.  The examiner considered the scores from intellectual testing questionable because it was difficult to judge his effort.  The obtained scores appeared to be inconsistent with his educational, vocational, and social adjustment history.  Examination revealed speech at a normal volume and rate without pressure.  Thought process was logical and goal-directed and thought content was without delusions.  Although auditory hallucinations were reported, there was no evidence of such during examination.  Mood was described as "I don't know, I can't explain," with a slight smile.  Affect was somewhat restricted but he often laughed and smiled broadly.  He was oriented to person and place.  He thought the year was 2011 and did not know the month, but he knew it was a Monday.  Immediate memory was intact, but he claimed he could not recall 3/3 items after five minutes.  Attention and concentration were normal.  Fund of information was extremely poor and not what one would expect from the appellant's reported educational history.  Judgment was good and insight was present.  Although he claimed to have consistently taken psychotropic medication since 2005, the documentation provided to the examiner suggested otherwise.  The examiner was unsure whether the appellant provided his best effort during testing.  He was polite and his attitude was cooperative, but his scores did not correspond with his reported history.  The examiner opined that the appellant was not capable of managing his benefits without assistance.  The diagnosis was schizoaffective disorder by history, rule out malingering, rule out mild or moderate mental retardation.

An August 2012 VA psychiatric note from Dr. T.M. states that the appellant had multifactorial depressed mood and complained that his medicine made him sleepy some days.  He was off risperidone and on aripiprazole.  The appellant was noted to get plenty of sleep, from 9:30 p.m. to 8:30 a.m. plus naps.  However, he suddenly dozes off, which was a new symptom.  His mood was "up and down."  He complained of arm pain.  Suicidal or homicidal ideation was denied.  He reported hearing voices like he did when he was on risperidone.  Examination revealed an appellant who was casually dressed and a bit unkempt.  He was alert with a clear sensorium and was oriented to all spheres.  Affect was blunt and mood was essentially euthymic.  Speech was laconic, but logical; and he showed no positive signs of psychosis.  Insight and judgment were stable.  The assessment was no significant change in psychiatric status or nonalcoholic steatohepatitis (NASH) with change in antipsychotic.  The increased sleep problem appeared to be multifactorial.

A November 2012 VA psychiatric note from Dr. T.M. states that the appellant had multifactorial depressed mood and complained of "kind of eight thoughts, weird dreams."  The appellant had been experiencing drams of being chased and continued to have odd feelings after awakening from such dreams.  Mood was "up and down" and he avoided people in general because he still felt like there were persons unknown who wanted to chase or hurt him.  He had no more details to offer as to who they were or what their motives or aims may be.  Suicidal and homicidal ideation were denied.  His wife noted that, as far as she was concerned, things were about status quo.  The appellant's appetite had been better and he was medication-compliant.  Examination revealed a normally, fashionably dressed and groomed appellant.  He was alert with a clear sensorium.  Affect was distant, odd, and fey with little direct eye contact.  However, it was not guarded.  Mood was congruent with affect.  Speech was logical if very defensively vague and reported paranoid ideation was extremely atypical.  Insight and judgment were fair.  

A March 11 2013, VA psychiatry note from Dr. T.M. states that the appellant complained of feelings of dizziness, described as the room spinning when he stands up.  Such began when he last changed medications.  He then reported that he had been taking a whole 30 mg aripiprazole tablet daily, although he was unsure why he was doing so.  He stated that he was still hearing voices, which yell at him.  They were command hallucinations, but the appellant could not or would not provide details regarding their commands.  He did not endorse that they were telling him to harm himself or others.  There was no suicidal or homicidal ideation.  Sleep was manifested by occasional initial insomnia.  Given an open-ended opportunity, the appellant did not bring up paranoid ideation as such.  Examination revealed an appellant who was casually dressed and groomed.  He was alert with a clear sensorium, but affect remained distant and somewhat dreamy.  Mood was unremarkable.  Speech was extremely vague but logical, if inconsistent.  There were no positive signs of psychosis.  Insight and judgment seemed unchanged.  He did not display any signs of nystagmus of difficulty standing or walking.  His wife, who seemed a bit older and far more organized, produced a sheaf of disability paperwork for Dr. T.M. to complete during the visit.  Dr. T.M. noted that the appellant had atypical "dizziness," with what would seem to be mixed elements of orthostatic hypotension and vertigo since starting a medication which was not typically associated with either of his medications.  However, he was taking twice the prescribed amount, although such was still within the FDA-recommend limits and he gradually increased the dosage.  Dr. T.M. instructed the appellant and his wife to schedule a separate appointment for the completion of paperwork.   

A March 20, 2013, VA psychiatry note from Dr. T.M. states that the appellant presented with paperwork for Dr. T.M. to complete regarding his illness for the purpose of maintaining his disability.  The appellant stated that he had been doing about the same since the last appointment one month prior.  He denied problems with medications.  He continued to experience auditory hallucinations, but they were not overly bothersome at this point.  He remained somewhat depressed, but had no current suicidal or homicidal ideation.  He continued to function at a low, simple level; and his wife takes care of him.  Examination revealed a casually dressed and groomed appellant.  He was alert with a clear sensorium and was oriented to all but date.  He only had the year correct, and had to consider the question before answering.  Affect was blunt and mood was dysthymic.  Speech was laconic, but logical.  There were no positive signs of psychosis.  Insight and judgment were stable, but he was low-functioning.  

A March 2013 statement from Dr. T.M. notes that the appellant had a diagnosis of schizoaffective disorder with onset in August 2006.  He opined that the appellant was disabled.  He had a physical or mental disability which prevented him from performing any type of gainful activity in a competitive work environment for eight hours a day, five days per week.  Such disability began in 2006 and was expected to last 12 months or longer.  Dr. T.M. opined that the appellant had a permanent and total disability.  In conjunction with such statement, a Psychiatric/Psychological Impairment Questionnaire was completed by Dr. T.M. in March 2013.  Dr. T.M. had been treating the appellant for schizoaffective disorder since 2008 and saw him approximately three times per year.  The prognosis was that his mental disorder had stabilized and was expected to be chronic or lifelong.  The appellant experienced disturbances of sleep and mood; delusions or hallucinations; psychomotor agitation or retardation; difficulty thinking or concentrating; oddities of thought, perception, speech or behavior; perceptual disturbances; time or place disorientation; social withdrawal or isolation; blunt, flat, or inappropriate affect; illogical thinking or loosening of associations; decreased energy; obsessions or compulsions; intrusive recollections of a traumatic experience; persistent irrational fears; and generalized persistent anxiety.  

His primary symptoms were auditory hallucinations, depressed mood, obsessing over old physical injury, poor sleep, poor concentration, and low energy.  The most frequent and severe symptoms were hallucinations, depressed mood, and obsessions.  He had only required outpatient treatment since separation from service.  The symptoms and functional limitations were reasonably consistent with the appellant's physical and emotional impairments.  Dr. T.M. opined that the appellant primarily experienced marked and extreme impairment regarding the performance of occupational tasks.  Dr. T.M. opined that the appellant experienced episodes of deterioration or decompensation in work or work-like settings which cause him to withdraw from the situation and/or experience exacerbation of signs or symptoms.  It was noted that the appellant experienced dizziness on high doses of Aripiprazole.  Dr. T.M. stated that the appellant was not a malingerer.  There was a strong emotional issue over an old, painful arm injury.  Dr. T.M. stated that the appellant's psychiatric disorder made this worse.  The appellant's thinking was very simple and easily derailed due to his chronic psychosis.  Dr. T.M. opined that the appellant was incapable of tolerating even low stress in a working environment because the typical course and prognosis of schizoaffective disorder indicates that work stress exacerbates problems in a vicious cycle.  The appellant's impairments were likely to produce "good" and "bad" days.  Dr. T.M. would likely be absent from work more than three times a month due to his impairments or treatment.  By history, the appellant experienced symptoms since August 2006.  Dr. T.M. opined that the appellant could not manage benefits in his own best interest.

A November 2016 VA clinical note from Dr. F.K. indicates that the appellant was admitted on November 21, 2016, for evaluation of seizures and excessive alcohol use.  The appellant had been drastically cutting back on drinking, which likely explained why he had seizures.  An MRI of the brain revealed severe damage due to excessive alcohol use.  He was discharged on November 29.

A December 2016 VA social work note from K.M. states that the appellant reported taking all medications as prescribed.  He and his mother, who accompanied him, had noticed a positive change as a result.  His mother reported that the appellant was drinking, and had been hospitalized for 12 days due to seizures.  He was then admitted to behavioral health for eight days due to alcohol withdrawal and depression.  The appellant was noted to have delayed responses and his mother did most of the talking.  The appellant was experiencing marital conflicts and drank to cope with it.  He was living with his mother, while his wife was living elsewhere and taking drugs.  Depression, anxiety, increased anger and irritability, sexual dysfunction, memory problems, chronic pain, marital issues, and financial problems were endorsed.  He denied suicidal or homicidal ideation and denied auditory or visual hallucinations.  Examination revealed a casually dressed appellant with good personal hygiene.  He was alert and oriented to all spheres.  Mood was stable and relaxed, while affect was blunted.  Judgment and insight were fair.  Thought process was organized with delayed responses.  He was cooperative and pleasant, and had fair eye contact.

	B.  Analysis

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the appellant's major depressive disorder, previously diagnosed as schizoaffective disorder, at any point prior to April 27, 2017.  The appellant's major depressive disorder, previously diagnosed as schizoaffective disorder, has primarily been manifested by auditory hallucinations, some sleep problems, and depression.  The severity of his service-connected psychiatric disorder was no more than occupational and social impairment with reduced reliability and productivity.

As noted above, in order to warrant the award of a 70 percent rating, the Federal Circuit has held that section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio, 713 F.3d at 118.  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

Although the record reflects that the appellant experiences occupational and social impairment, the preponderance of the evidence is against such causing deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The appellant has had positive relationships with family and friends during the period on appeal.  He has experienced ups and downs with respect to his relationship with his wife, necessitating that he live with his mother for extended periods.  A niece also lived with the appellant and his mother.  The appellant and his wife reconciled, although she was in prison for a period and she was living elsewhere as of December 2016 because she was using illicit substances.  Although the appellant reported not having friends, his friend, A., accompanied him to medical appointments and submitted a statement on his behalf.  In April 2011, Dr. T.M. observed that the appellant had no difficulty getting along with friends or family; and he had never lost a job due to problems getting along with others.  In June 2012, it was noted that the appellant did not regularly attend social events, but his primary contacts were his friend, A., his mother, and his niece.  He went to the grocery store with his mother.  Thus, the Board finds that such statements about having no friends are entitled to minimal probative weight.

With respect to appearance and hygiene, the record establishes that dress, grooming, and hygiene were consistently appropriate, albeit slightly unkempt on a few occasions.

With regard to sleep, the appellant reported sleeping eight hours per night during his September 2009 VA examination.  The examiner observed that there was no sleep impairment.  However, September 2009 and May 2010 psychiatric notes state that sleep was limited, ranging from three to eight hours.  Sleep impairment was variable, per the August 2010 VA examination.  Some days he had no problems falling asleep, but he would on other days.  Sleep was occasionally variable and restless in 2011.  He took two hours to fall asleep, but still got eight hours of sleep per night, per an August 2011 psychiatry note.  In March 2013, sleep was manifested by occasional initial insomnia.  The appellant would occasionally nap during the day.  The record establishes that the appellant experienced intermittent sleep problems, primarily in the form of occasional initial insomnia and drowsiness as a medication side effect, throughout the period on appeal.  However, such did not cause occupational and social impairment in most areas.

In November 2012, the appellant complained of dreams of being chased, odd feelings following such dreams, and avoiding people due to feeling like there were persons unknown who wanted to chase or hurt him.  He had no more details to offer as to who they were or what their motives or aims may be.  His wife noted that, as far as she was concerned, things were about status quo.  The appellant was noted to be defensively vague.  His appetite had been better and he reported being medication-compliant.  However, such paranoid delusions and dreams do not more nearly approximate the criteria for a 70 percent rating as the evidence indicates that such did not last for a long period and it is not contended that such caused impairment in most areas.  Rather, the appellant rarely complained of such.  Indeed, Dr. T.M., the appellant's primary treatment provider, observed that the appellant's reported paranoid ideation was extremely atypical.

The appellant has competently and credibly reported hearing voices throughout the period on appeal.  Such have been characterized as auditory hallucinations, although the September 2009 VA examination report is notable for stating that the appellant's account of such is very atypical and was not consistent with research regarding the phenomena.  In April 2011, A. competently reported that the appellant heard voices off and on all day and would talk to people who were not there.  During his August 2010 VA examination, he reported that taking his prescribed medication helped him from feeling like hurting himself and kept him from hearing voices "all day long."  Rather, he heard voices off and on during the day but could not discern what was being said.  In March 2013, Dr. T.M. described such as command hallucinations.  At such time, the appellant could not or would not provide details regarding their commands.  He did not endorse that they were telling him to harm himself or others, however.  

In June 2012, the appellant related to Dr. N.B. that the auditory hallucinations were two critical superior officers he had had in the Marine Corps.  He was reluctant to tell the examiner what the voices said, but offered that they "curse a lot."  They were critical of his physical and mental abilities.  He noted that the superior officers had been critical of him in real life.  As noted above, in January 2012, the appellant reported that the voices would tell him to hurt himself, but he knew "not to do that," even while he was exhibiting poor treatment compliance.  Thus, the evidence establishes that the appellant's auditory hallucinations did not cause deficiencies in most areas.  Rather, even when the appellant was exhibiting poor treatment compliance, he knew not to listen to the voices telling him to hurt himself.  And when he was medication-compliant, he reported that he heard the voices less often and could not discern what was being said.

In June 2011, Dr. T.M. stated that the appellant sometimes got lost in familiar surroundings and was disoriented to place on occasion.  Other medical evidence of record states that the appellant was generally oriented to all spheres, but did not know the day, month, or year on occasion.  However, these discrete instances are not severe enough as to more nearly approximate occupational and social impairment in most areas.

The appellant's thinking and judgment were not so impaired as to warrant a 70 percent rating.  As discussed above, the clinical evidence of record describes the appellant's insight and judgment as intact, stable, fair, nonpsychotic, and good.  Such evidence is negative for notations of impairment of judgment.  In March 2013, Dr. T.M. noted that the appellant experienced difficulty thinking or concentrating, and experienced illogical thinking or loosening of associations.  It was also noted that the appellant's thinking was very simple and easily derailed due to his chronic psychosis.  However, thought process and content were generally unremarkable, concrete, normal, logical, and goal-directed.  A December 2016 social work note states that thought process was organized, albeit with delayed responses.  Thought process was noted to be slow on other occasions as well.

With respect to obsessional rituals, in August 2011, the appellant's friend, A., reported that the appellant continued to wash his hands all day and felt uncomfortable if he did not do so.  However, the September 2009 and August 2010 VA examiners noted that there was no obsessive or ritualistic behavior.  Such handwashing was also noted by Dr. T.M. in June 2011.  The appellant and A. are competent to report the appellant often washing his hands; however, the evidence does not indicate that such interfered with routine activities as to warrant a 70 percent rating for any portion of the period on appeal.

Speech was primarily unremarkable throughout the period on appeal.  It was occasionally slow, laconic, vague, or monotone, but still logical.  There was no illogical, obscure, or irrelevant speech.

There is no evidence, nor is it contended, that the appellant experienced panic attacks.  The appellant did, however, experience depression throughout the period on appeal.  The severity of such appeared to wax and wane.  However, there is no competent evidence, nor is it contended, however, that such depression affected the appellant's ability to function independently, appropriately, or effectively.

In November 2010, A. reported that she observed the appellant experience "real bad" mood swings.  He would suddenly yell, whether alone or with company, about someone talking about him, even when people had not been talking about him.  It is unclear whether these described instances would include the appellant responding to his auditory hallucinations.  There is no evidence, nor is it contended, however, that the appellant experienced any periods of violence during the period on appeal.  

The appellant has consistently denied suicidal or homicidal ideation throughout the period on appeal.  Although a January 2012 psychiatric note states that the appellant complained of still hearing voices which told the appellant to hurt himself, as they had for years, the appellant noted that "I know not to do that."  This was true even as the appellant continued to exhibit poor treatment adherence.  

The record reflects that the appellant has not worked since 2007, when he was fired for dropping dishes, which he attributed to his service-connected right arm disorder.  However, the evidence does not suggest that the appellant's service-connected psychiatric disorder had anything to do with the loss of such employment.  The August 2010 VA examiner observed that the appellant had not attempted employment since the last examination, but seemed unconcerned about that and was dependent on his wife and mother.  The examiner opined that the appellant lacked the motivation or drive to be productive.  

Dr. T.M. opined on numerous occasions that the appellant could not perform any type of gainful activity in a competitive work environment on a full-time basis, due to deficiencies with his ability to carry out even short and simple instructions, perform at a consistent pace, and sustain work activities within a full-time schedule or routine with special supervision.  See e.g. April 2011 Work Capacity Evaluation, March 2013 Psychiatric/Psychological Impairment Questionnaire.  In April 2011, he opined that the appellant's impairments were likely to produce more "bad days" than "good."  He would be absent from work more than three times per month due to his impairments.  In March 2013, Dr. T.M. opined that the appellant had a physical or mental disability which prevented him from performing any type of gainful activity in a competitive work environment for eight hours a day, five days per week. 

However, the other clinicians who have examined the appellant, even in the same timeframe, have found the appellant's symptomatology to be less severe than Dr. T.M. reported, and suggested that he may not be the most reliable historian.  Dr. N.B. examined the appellant in June 2012 and observed that the appellant's self-reported history appeared to be questionable at times.  Dr. N.B. noted that the scores from intellectual testing were questionable because it was difficult to judge his effort and such scores appeared to be inconsistent with his educational, vocational, and social adjustment history.  Although he claimed to have consistently taken psychotropic medication since 2005, the documentation provided to the examiner, including VA clinical records, suggested otherwise.  The examiner was unsure whether the appellant provided his best effort during testing, although his attitude appeared cooperative.  

In June 2011, Dr. L.R. observed that documentation completed by the appellant's treating psychiatrist, Dr. T.M., indicated marked to extreme impairments of daily functioning.  However, such was not supported by the information provided by the claimant regarding his day-to-day activities.  The appellant was reported to have difficulty completing tasks due to physical complaints of continuous pain.  He also reported that he had difficulty completing certain chores, like cooking, due to medication side effects such as drowsiness.  However, he was able to shop for basic needs and reported no problems managing his own finances.  Socially, he reported no difficulty getting along with friends or families.  He stated that he had never been fired or laid off from a job because of problems getting along with other people.  He endorsed difficulties with memory and concentration.  Given the appellant's current presentation, Dr. L.R. opined that he appeared capable of daily and routine activities from a psychological perspective.  The appellant noted difficulty completing certain chores, such as cooking, due to drowsiness as a medication side effect, but he was able to shop for basic needs and had no problems managing his own finances.  

The September 2009 and August 2010 VA examiners also noted that the appellant had no problems with activities of daily living.  In June 2012, Dr. N.B. noted that the appellant was able to toilet without assistance, but his right arm disorder affected his ability to perform other activities of daily living.  

The Board observes that the September 2009 VA examiner opined that the appellant's mental disorder signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and that the August 2010 VA examiner opined that the appellant experienced reduced reliability and productivity due to mental disorder symptoms.  Both clinicians reviewed the claims file in addition to examining the appellant.  Dr. L.R.'s June 2011 examination report and Dr. N.B.'s June 2012 examination report also had the benefit of reviews of medical records.  The Board affords such examination reports and opinions great probative weight as such are based upon reviews of the claims file and examinations of the appellant and because the opinions offered are well-reasoned.  

The Board recognizes that Dr. T.M. was the primary provider of the appellant's psychiatric treatment during the period on appeal, and that Dr. T.M. has opined that the appellant's symptomatology is considerably more severe than the other clinicians who have examined the appellant.  The Board has considered these opinions and weighed them against the other evidence of record.  The Board affords lesser probative weight to Dr. T.M.'s opinions regarding the severity of the appellant's service-connected major depressive disorder, previously diagnosed as schizoaffective disorder, because the opinions are outliers and Dr. L.R. offered a well-reasoned explanation in June 2011 as to why the severity of the appellant's symptomatology, including what was reported by the appellant himself, would not cause the level of occupational impairment that Dr. T.M. opined was present in April 2011.  Such included the appellant's reports that he could manage his own financial affairs, shop for basic needs, and had no problems getting along with friends or family, despite complaints of difficulties with memory and concentration.

The medical evidence of record includes numerous notations that the appellant was medication noncompliant during the period on appeal.  Many such instances correlate with occasional increases in symptom severity.  In September 2009, the appellant had not taken any psychiatric medications in over a year, but complained of hearing voices again and experiencing mood swings.  The August 2010 VA examination report notes that he had not refilled his prescriptions since December 2009 and exhibited poor compliance with treatment.  In January 2011, the appellant was taking larger doses than had been prescribed.  

In June 2012, Dr. N.B. observed that, although the appellant claimed to have been medication-compliant, a review of treatment records revealed the opposite.  Also in June 2012, the appellant stated that he stopped taking his medication because he could still hear voices.  When he did not take his medicine, he reported that he was told that he has an attitude.  It is unclear from the wording of the clinical note whether he hears this from his auditory hallucinations or real people.  A March 2013 psychiatric note included complaints of dizziness; however, the appellant admitted to taking double the prescribed dose of aripiprazole.   The appellant's mother reported in December 2016 that she had noticed a positive change in the appellant as a result of his being medication-compliant.  

The Board notes that it has expressly considered the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), but concludes that it is not applicable to Diagnostic Code 9211 because such provision expressly authorizes VA to take into account the ameliorative effects of medication when evaluating mental disorders.  See 38 C.F.R. § 4.130, DCs 9201-9440, General Rating Formula for Mental Disorders (providing a noncompensable rating when, inter alia, "symptoms are not severe enough . . . to require continuous medication" and a ten percent rating when, inter alia, "symptoms [are] controlled by continuous medication"); see also McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Therefore, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the appellant's disability level.  Even if medication compliance were not considered, however, the preponderance of the evidence would still be against a rating in excess of 50 percent for any portion of the period on appeal.

For the foregoing reasons, the Board finds that the severity of the appellant's symptomatology prior to April 27, 2017, does not more nearly approximate the criteria for a 70 percent rating at any time.  He did not experience occupational and social impairment in most areas.  See Vazquez-Claudio, 713 F.3d at 118.  

Rather, the evidence establishes that the appellant had social relationships with A., his mother, and his niece, and on occasion, his wife.  There was no suicidal ideation.  As noted above, the appellant was medication noncompliant at many times during the period on appeal; and the evidence of record establishes that his symptomatology was less severe when he was medication-compliant, including his auditory hallucinations.  Dr. T.M.'s opinions are entitled to minimal probative weight regarding the severity of the appellant's symptomatology as such are outliers compared to the remaining evidence of record, as explained above.  Further, the evidence suggests that the appellant was an inconsistent historian: the September 2009 VA examiner noted that the appellant's statements were inconsistent; Dr. N.B. expressed a concern in June 2012 that the appellant may have been malingering; and the appellant reported being medication-compliant, while the evidence, including his own statements, establishes that he had not been for long periods.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for major depressive disorder, previously diagnosed as schizoaffective disorder, prior to April 27, 2017, is denied.


REMAND

The Board observes a January 2018 "7131 Request" for outpatient treatment records from June 2007 through February 7, 2017, because such are not available electronically in the CAPRI database.  However, the Board notes that such VA medical treatment records were already associated with the claims file prior to the date of such request, available through the Veterans Benefits Management System (VBMS) and the Legacy Content Manager, the database formerly known as Virtual VA.

A.  Entitlement to a rating in excess of 10 percent for right median nerve palsy, status post laceration of right forearm, from April 1, 2011, notwithstanding the periods for which the appellant was in receipt of temporary total evaluations for convalescence under 38 C.F.R. § 4.30, for right median nerve palsy, status post laceration of right forearm, to include entitlement to extensions of such temporary total ratings for convalescence, under 38 C.F.R. § 4.30, currently in effect from November 30, 2011, through December 31, 2012, and from May 17, 2012, through June 30, 2012

As discussed above in the INTRODUCTION, the RO appears to have begun to develop the appellant's December 2017 claim for "right median nerve," although such issue is already on appeal.  Such development included affording the appellant a contracted examination in March 2018 to determine the current severity of his service-connected right median nerve palsy.  An examination report is of record.

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  38 U.S.C. § 7105(e) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  However, the substantive appeal was received in January 2012.  Thus, waiver of initial AOJ review is not presumed.  Further, the evidence was not submitted, but rather created by VA.  In these circumstances, a remand is warranted for initial AOJ review of this evidence and, if the claim remains denied, issuance of a SSOC to the appellant.

As explained in the INTRODUCTION, the appellant disagrees with the length of the temporary total evaluations for convalescence granted in the August 2013 rating decision.  Thus, while readjudicating the issue of entitlement to a rating in excess of 10 percent for right median nerve palsy, status post laceration of right forearm, from April 1, 2011, the AOJ should also consider whether extensions of the periods for which the appellant received temporary total ratings for convalescence are warranted.

B.  Entitlement to TDIU

The appellant claims entitlement to TDIU based upon major depressive disorder, previously diagnosed as schizoaffective disorder, and right median nerve palsy, status post laceration of right forearm.  See e.g. Forms 21-8940 received in May 2010 and April 2015.

A 100 percent schedular evaluation is in effect for major depressive disorder, beginning April 27, 2017.  However, the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  With respect to the period beginning April 27, 2017, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  

Further, as resolution of the claim of entitlement to an increased rating for right median nerve palsy, status post laceration of right forearm, may have an impact on the appellant's claim of entitlement to TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

C.  The propriety of the reduction of evaluation of right median nerve palsy, status post laceration of right forearm, from 50 percent to 10 percent, effective April 1, 2011

In the August 2015 Board remand, the AOJ was instructed to issue a Statement of the Case (SOC) with respect to the issue of the propriety of the reduction of evaluation of right median nerve palsy, status post laceration of right forearm, from 50 percent to 10 percent, effective April 1, 2011.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the AOJ has failed to do so.  Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, while the Board regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  The AOJ should issue an appropriate Statement of the Case (SOC) with respect to the appellant's timely Notice of Disagreement (NOD) challenging the propriety of the January 2011 reduction in rating for right median nerve palsy, status post laceration of right forearm, from 50 percent disabling to 10 percent, effective April 1, 2011.  The appellant must be advised of the time limit for filing substantive appeals and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in the matter, such should be returned to the Board for appellate consideration.

3.  Readjudicate the claims of:

(a) entitlement to a rating in excess of 10 percent for right median nerve palsy, status post laceration of right forearm, from April 1, 2011, notwithstanding the periods for which the appellant was in receipt of temporary total evaluations for convalescence under 38 C.F.R. § 4.30, to include: 

(i) entitlement to extensions of such temporary total ratings for convalescence, under 38 C.F.R. § 4.30, currently in effect from November 30, 2011, through December 31, 2012, and from May 17, 2012, through June 30, 2012, for right median nerve palsy, status post laceration of right forearm; and

      (b) entitlement to TDIU.  

In doing so, particular attention should be paid to the evidence associated with claims file since the issuance of the August 2017 SSOC, including the March 2018 contracted examination reports.

If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


